Citation Nr: 0720498	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-44 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral angular conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision in which the RO denied 
entitlement to a rating in excess of 10 percent for bilateral 
angular conjunctivitis.  The veteran filed a notice of 
disagreement (NOD) with the denial of his claim in September 
2004.  The RO issued a statement of the case (SOC) in 
December 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) 
during the same month.

In February 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is of record.

The Board granted the veteran's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

As a final preliminary matter, the Board notes that, in 
February 2007, additional evidence for consideration in 
connection with the claim on appeal was associated with the 
veteran's claims file, along with a waiver of RO jurisdiction 
of such evidence.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's bilateral angular conjunctivitis is 
manifested by subjective complaints including redness, 
tearing, light sensitivity, blurred vision, and loss of night 
vision; the evidence indicates no current occurrence of 
active conjunctivitis or objective symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral angular conjunctivitis have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 
4.84a, Diagnostic Code 6018 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a June 2004 pre-rating letter notified the 
appellant regarding what information and evidence is needed 
to substantiate his claim for increase, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  This letter 
clearly meets the VCAA's timing of notice requirements.

Regarding the Dingess/Hartman requirements, the Board notes 
that a March 2006 RO letter informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations; however 
the timing of this notice is not shown to prejudice the 
veteran.  As the Board's decision herein denies the claim for 
an increased rating, no disability rating or effective date 
is being assigned; hence, there can be no possibility of 
prejudice to the veteran as regards the Dingess/Hartman 
requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
treatment records from the VA Medical Center in Shreveport, 
Louisiana, and the report of a July 2004 VA examination.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006). 
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2006).

II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the RO granted the veteran service connection 
and an initial 10 percent rating under Diagnostic Code 6018 
for bilateral angular conjunctivitis in a December 1946 
rating decision.  The RO continued the assignment of a 10 
percent rating for the veteran's service-connected eye 
disability in November 1969 and February 1997 rating 
decisions.  Since the 10 percent rating has been in effect 
for more than 20 years, the evaluation is protected, by law, 
against reduction.  See 38 C.F.R. § 3.951 (2006).  

In May 2004, the veteran filed a claim for an increased 
rating for his service-connected eye disability.  Thereafter, 
RO continued the previously assigned 10 percent rating for 
the veteran's service-connected bilateral angular 
conjunctivitis in an August 2004 rating decision.  

Pursuant to Diagnostic Code 6018, a 10 percent evaluation is 
warranted for active conjunctivitis with objective symptoms.  
A 10 percent evaluation is the highest evaluation under 
Diagnostic Code 6018.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6018 (2006).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of an increased rating for bilateral 
angular conjunctivitis.  In fact, the record does not reflect 
that the veteran has or has recently had active 
conjunctivitis or has active symptoms which would warrant a 
compensable evaluation, but for the "protection" afforded 
by 38 C.F.R. § 3.951.

Private treatment records dated in July 2004 reveal findings 
of cataracts and bilateral abnormal lenses.  An additional 
private treatment record noted subjective complaints of dim 
and blurry vision, drainage, and sensitivity to bright light 
and listed assessments of asteroid hyalosis and cataracts 
symptomatic with glare, driving, and reading.  There were no 
references to symptoms or findings of conjunctivitis.

In a July 2004 VA eye examination report, the veteran 
complained of bilateral eye watering/tearing, blurred vision, 
and loss of night vision.  The examiner listed a diagnosis of 
history of conjunctivitis (currently quiet), bilateral 
cataracts, bilateral glaucoma, right eye pinguecula, and 
asteroid hyalosis.  Additional VA outpatient treatment notes 
dated from November 2003 to September 2006 reflect continued 
findings of glaucoma, cataracts, asteroid hyalosis, 
refractive disorder, bilateral nasal pingeculae, 
pseudophakia, keratitis, and clear conjunctiva. 

Under Diagnostic Code 6018, a 10 percent rating is warranted 
for active chronic conjunctivitis with objective symptoms and 
represents the maximum benefit under that Code section.  
Therefore, Diagnostic Code 6018 cannot serve as a basis for 
an increased evaluation in this case.  The Board has also 
considered whether a higher rating is warranted under other 
potentially applicable Diagnostic Codes.  However, in this 
case, no objective medical evidence has indicated that the 
veteran's refractive error or any other diagnosed eye 
disability, including glaucoma, cataracts, asteroid hyalosis, 
keratitis, pinguecula, or pseudophakia, is related to his 
service-connected conjunctivitis, or that disorder is 
productive of any objective symptoms.  Hence, there is no 
basis to warrant a disability rating in excess of 10 percent 
under any alternate Diagnostic Code.

In making this determination, the Board has considered the 
veteran's testimony offered during his February 2007 hearing.  
Although the veteran indicates in his statements that he 
believes his disability warrants a higher rating and that he 
has light sensitivity and vision impairment due to his 
service-connected conjunctivitis, he has not provided medical 
evidence demonstrating that these manifestations are due to 
his service-connected conjunctivitis, rather than a number of 
other eye disorders which have not been accorded service 
connection.  Although it appears clear that the veteran is 
experiencing increased eye disability, the disabling effects 
of nonservice-connected eye disability may not be considered 
in the evaluation of conjunctivitis.

As a final matter, the Board finds that there is no showing 
that the veteran's service-connected eye disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the December 2004 SOC).  In this regard, the Board notes that 
the veteran's disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for bilateral angular 
conjunctivitis must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral angular conjunctivitis is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


